Citation Nr: 0419073	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  00-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder secondary to a back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left shoulder disability secondary to a 
wrist disability.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right shoulder disability.

4.  Entitlement to service connection for a gastrointestinal 
disorder.

5.  Entitlement to service connection for a prostate 
disorder.

6.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active military duty from April 1974 to 
August 1974 and April 1978 to February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1998 rating decision by the 
San Juan, Puerto Rico, Regional office (RO) of the Department 
of Veterans' Affairs (VA).

In his October 1997 claim the veteran raised the issue of 
service connection for globus hystericus.  This is referred 
to the RO for appropriate development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he has various disorders that had 
their onset in service or are related to his service 
connected disabilities.  The Board finds that further 
development is necessary for proper adjudication of the 
veteran's claims.  

In the present case, the veteran's claims were received in 
October 1997.  A January 1998 rating decision, in pertinent 
part, denied service connection for the disorders listed on 
the title page.  The veteran was notified the next month.  In 
a May 1998 rating action, the RO continued the denial of 
service connection for a nervous disorder.  A Statement of 
the Case (SOC) was sent in May 2000.  Since that time, 
relevant evidence pertaining to his claims have been added to 
the claims folder; however, the RO has not issued a 
Supplemental Statement of the Case (SSOC).   

The Board notes that a rating decision in August 1986 denied 
service connection for a psychiatric disorder on a direct 
basis and a September 1988 rating action denied service 
connection for right and left shoulder disabilities.  

In February 1996, the RO denied service connection for a 
nervous condition secondary to a back disability.  The RO 
also noted that there was no medical opinion of record 
relating the veteran's left shoulder disability to military 
service and determined that the veteran had not submitted new 
and material evidence to reopen a claim for service 
connection for a left shoulder disability.  

In the January 1998 rating action, the RO noted the prior 
February 1996 RO decisions regarding the denial of service 
connection for a nervous condition and left shoulder 
disability.  The RO did not acknowledge the prior September 
1988 RO denial regarding the right shoulder disability.  The 
RO found that the veteran had not submitted well-grounded 
claims regarding the nervous, left shoulder and right 
shoulder disabilities.  The veteran was notified in February 
1998.  It is not clear from the notification as to whether 
the RO determined that new and material evidence had been 
submitted in regard to the claims for service connection for 
nervous, left shoulder and right shoulder disabilities.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, further clarification is needed.  Pending the 
further clarification, the Board has characterized these 
issues as claims to reopen.

In regard to the veteran's claim for service connection for a 
psychiatric disorder.  Included in his service medical 
records is an undated DA Form 2985 with a diagnosis of 
adjustment reaction.  Moreover, at his November 1982 hearing 
before a Medical Evaluation Board, the veteran reported that 
a psychological evaluation had been performed during that 
time period.  The psychiatric examination report is not of 
record.

Further, post service records show that in July 1983, the 
veteran complained of anxiety and nervousness.  In May 1995, 
a private physician diagnosed generalized anxiety disorder.  
In May 1996, after a work-related altercation, a private 
physician performing an examination for the State Insurance 
Fund saw the veteran.  The psychiatrist diagnosed 
posttraumatic stress disorder, adjustment disorder and Major 
depression.  The examiner determined that the emotional 
problems were related to the work-related altercation.  In 
April 1998, a VA psychiatric examination was conducted.  The 
diagnoses included dysthymia and dependent personality 
traits.  The physician determined that based on the veteran's 
medical record and the May 1996 private psychiatrist's 
evaluation, the veteran's psychiatric symptomatology began 
with the April 1996 work-related incident.  The examiner 
concluded that there was no evidence in the records to 
suggest that his psychiatric disorder is related to military 
service.  However, the examiner did not comment on the 
psychiatric diagnosis that was noted prior to the April 1996 
incident.  Further, in light of the fact that the veteran's 
complete psychiatric record was not available to the VA 
psychiatrist, additional examination and opinion is needed. 

In regard to his shoulder disabilities, VA outpatient records 
reveal that within months of service discharge, in June 1983, 
the veteran began complaints of generalized pain and 
stiffness.  The VA examiner noted slightly limited motion of 
the shoulders.  He began physical and occupational therapy.  
His symptomatology continued.  In an August 1995 evaluation 
report for disability determination, it was noted that the 
veteran had sustained an injury to the left shoulder.  The 
diagnoses included tendonitis.  VA outpatient records dated 
in August 1995 relate that the veteran injured his left 
shoulder on March 28, 1992.  The diagnoses included left 
shoulder tendonitis.  VA outpatient records dated in March 
1996 include a diagnosis of left shoulder impingement 
syndrome.  Further, VA outpatient records dated in February 
2001 include a diagnosis of right shoulder impingement 
syndrome.  In light of the veteran's medical history, 
examination and opinion are needed.  

In regard to a gastrointestinal disorder, service medical 
records dated in September 1980 show a diagnosis of 
gastroenteritis.  The September 2001 VA examination report 
also includes a diagnosis of gastritis.  In the August 1995 
Evaluation for Disability Determination report, it was noted 
that the veteran was receiving treatment for gastritis and 
peptic ulcer from Dr. R.Ortiz.  The records of Dr. R. Ortiz 
are not included in the claims file.  As the record shows 
inservice gastric problems and current diagnoses of gastric 
dysfunction, examination and opinion are needed.  

Concerning sinusitis, the veteran was treated on several 
occasions during service for upper respiratory infections 
(URI).  The current medical records include diagnoses of 
chronic sinusitis.  As the record shows inservice URI and 
current findings of chronic sinusitis, examination and 
opinion are needed.    

Accordingly, this case is REMANDED to the RO via the AMC in 
Washington, D.C. for the following action:

1.  The RO should obtain copies of the VA 
and private medical records pertaining to 
treatment for his claimed disorders not 
previously submitted, to include the 
private records of Dr. R. Ortiz.  

2.  The RO should take the appropriate 
action to obtain a copy of the 
psychological consultation that was 
conducted during military service, 
probably at Womack Army Community 
Hospital between July 28 and September 
28, 1982.    

3.  The RO should afford the veteran a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should provide opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that the veteran's psychiatric 
disability was incurred during his 
military service, or was caused or is 
aggravated by the veteran's service 
connected back disorder (chronic lumbar 
paravertebral myositis with left L4, L5, 
S1 radiculopathy).  The examiner should 
comment on the significance of the 
veteran's in-service diagnoses of 
adjustment disorder and globus 
hystericus, as well as the post-service 
diagnoses that include anxiety disorder.  
If this cannot be medically determined 
without resorting to mere conjecture, 
this should be commented upon in the 
report.  The examiner should provide a 
rationale for all opinions expressed.  

4.  The RO should afford the veteran an 
orthopedic examination to determine the 
nature and etiology of the right and left 
shoulder disabilities.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (that is, 
a probability of 50 percent or better) 
that the veteran's right or left shoulder 
disability was incurred during his 
military service, or was caused or is 
aggravated by the veteran's service 
connected back disability; and, whether 
it is at least as likely as not (that is, 
a probability of 50 percent or better) 
that the left shoulder disability was 
caused or is aggravated by the veteran's 
service connected left wrist disability 
(postoperative residuals of ganglion 
cyst).  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
in the report.  The examiner should 
provide a rationale for all opinions 
expressed.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

5.  The RO should afford the veteran 
appropriate examinations to determine the 
nature and etiology of his sinus and 
gastrointestinal disorders.  The examiner 
should provide an opinion as to the 
etiology of the current chronic sinus and 
gastrointestinal disorders, including 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that they are related to the 
symptoms shown in service.  If there is 
no association between the sinus and 
gastrointestinal disorders and the 
veteran's military service, the examiner 
must specifically so indicate.  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  The 
examiner should provide a rationale for 
all opinions expressed.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.

6.  The RO should again consider the 
veteran's claims for service connection 
for nervous, left shoulder and right 
shoulder disabilities.  The RO should 
consider whether there is/are prior final 
decision(s) regarding claims for service 
connection for nervous, left shoulder and 
right shoulder disabilities.  The RO 
should clarify whether the current claims 
for service connection have or have not 
been reopened.  If they are not reopened, 
the veteran should be supplied with 
information about the last prior denials 
of service connection for nervous, left 
shoulder and right shoulder disabilities 
and the notices that he was then given; 
the laws and regulations applicable to 
the finality of prior unappealed rating 
decisions; and a discussion of the effect 
of the prior denial on the current 
claims.  

7.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


